Citation Nr: 1014053	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-30 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral varicoceles, 
to include as secondary to service-connected left hydrocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from May 1952 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board most 
recently in July 2009, when the issue remaining on appeal was 
remanded for additional development.

The Veteran testified at a Board hearing in September 2008.  
A transcript of this hearing is of record.

The Board's July 2009 remand of this issue directed that an 
addendum to the existing VA examination reports be obtained 
to clarify the VA examiner's findings concerning whether the 
Veteran's bilateral varicoceles are etiologically linked to 
his service-connected left hydrocele.  An October 2009 VA 
examination report addendum is now of record, and the Board 
finds that it reflects substantial compliance with the remand 
directions.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral varicoceles have not been caused or 
aggravated by his active duty service nor by his service-
connected left hydrocele.




CONCLUSION OF LAW

Bilateral varicoceles were not incurred in or aggravated by 
the Veteran's active duty service, nor are any current 
varicoceles proximately due to or the result of the Veteran's 
service-connected left hydrocele.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in March 2007, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the May 2007 RO rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that the Veteran has claimed that his 
varicoceles are secondary to another service-connected 
disability, and the March 2007 letter did not address the 
requirements for entitlement to service connection under a 
secondary theory of entitlement.  The Board finds no 
prejudice to the Veteran in proceeding with the issuance of 
final decision with respect to the issue of service 
connection for bilateral varicoceles under a secondary theory 
of entitlement as the Veteran had actual knowledge of the 
necessary requirements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Importantly, in his October 
2008 Board hearing testimony, the Veteran specifically 
discussed his belief that his bilateral varicoceles may be 
caused or aggravated by his hydrocele; the discussion at the 
hearing also specifically addressed that the Veteran sought 
medical evidence to attempt to demonstrate a medical link 
between his varicoceles and his hydrocele.  The Veteran also 
presented the impressions of his spouse, a nurse, in an 
attempt to provide competent medical evidence to support 
finding an etiological link between his varicoceles and his 
hydrocele.  This demonstrates that he had actual knowledge of 
the requirements.  Further, the Veteran had sufficient 
opportunity to provide evidence with respect to these issues.  
Moreover, the Veteran is represented by a national service 
organization, which would have actual knowledge of the 
information necessary to substantiate the Veteran's claim.  
It is appropriate to assume that the Veteran's representative 
included information concerning the elements of the claim in 
its guidance to the Veteran.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the timely March 2007 VCAA letter provided the 
notice contemplated by Dingess.  The appellant was provided 
with notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter explained how VA determines 
disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, private, and VA, have been obtained.  The Veteran 
has been afforded a VA examination pertinent to the claim 
decided below; significant VA examination reports and 
addendums with medical opinions are of record dated in April 
2007, January 2009, April 2009, June 2009, and October 2009.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case features the Veteran's claim of entitlement to 
service connection for bilateral varicoceles.  The Veteran 
primarily contends that this disability was caused or 
aggravated by his service-connected left hydrocele or, 
alternatively, that the disability was otherwise caused or 
permanently aggravated during his military service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

An April 2007 VA examination report, featuring inspection of 
the Veteran's genital area, is of record.  This report 
identifies a small hydrocele inside the scrotum on the left 
side and lower end; the left hydrocele was found to be 
related to service and service connection is currently in 
effect for the left hydrocele.  The examiner described the 
hydrocele as feeling like "varicose," but did not otherwise 
present any findings concerning the claimed bilateral 
varicoceles at that time.

A January 2009 VA examination report is also of record with 
information concerning the Veteran's genitalia symptoms and 
claimed varicoceles.  The examiner inspected the genital 
conditions and found, in pertinent part, that the Veteran's 
bilateral varicose veins were not caused by or a result of 
service; however, this appears to concern the varicose veins 
of the Veteran's legs which were the subject of a different 
issue previously on appeal.  The examiner explained that 
review of the service treatment records showed that the 
Veteran had the varicose veins upon enlistment, demonstrating 
that they had onset prior to service; the absence of any 
reference to varicose veins in the service treatment records, 
including the separation examination report, was cited by the 
examiner in explaining his conclusion that varicose veins 
were not aggravated during service.  The examiner did not 
separately address the etiology of the Veteran's genital 
varicoceles at that time.

An April 2009 addendum to the January 2009 VA examination 
report further explains that the Veteran's varicose veins of 
the legs have no relationship to the Veteran's scrotum 
conditions, including varicoceles and hydrocele.  Again, the 
examiner did not separately address the etiology of the 
Veteran's varicoceles at that time.

A June 2009 addendum to the January 2009 VA examination 
report goes on to explain that the examiner concluded that 
the Veteran's current diagnosis of bilateral varicoceles did 
not have its onset in service because the examiner found no 
evidence of bilateral varicoceles until an April 2007 
ultrasound of the scrotum.  Additionally, the June 2009 
addendum explains that the examiner found no evidence of any 
permanent aggravation of the single pre-existing varicocele 
that was noted during service.

Most recently, an October 2009 addendum to the January 2009 
VA examination report adds the highly significant medical 
conclusion that the Veteran's varicoceles are not caused by 
or a result of the Veteran's service-connected hydrocele.  
The examiner discusses his medical rationale supporting this 
conclusion, explaining that a hydrocele is fluid between two 
layers of tunica vaginalis while a varicocele is an 
engorgement of the internal spermatic veins above the testes.  
These conditions may coexist, the examiner explains, but have 
no relationship to each other.

As discussed below, the pertinent VA medical opinions in this 
case are highly probative in concluding that the Veteran's 
bilateral varicoceles are not etiologically related to, nor 
have they been permanently aggravated by, the Veteran's 
military service nor to the Veteran's service-connected 
hydrocele.

The Board has reviewed the Veteran's service treatment 
records and observes from its own review that the Veteran's 
May 1952 entrance examination report expressly notes 'Small 
varicocele - N.D.'  At this point, the Board notes that the 
presumption of soundness is not for application in this case 
with regard to the existence of a single varicocele.  The 
presumption of soundness attaches only where there has been 
an induction examination during which the disability about 
which the veteran later complains was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
Veteran's May 1952 service entrance examination report 
plainly shows a clear clinical notation of a varicocele.

The Board does acknowledge, however, that the Veteran's 
current claim on appeal involves bilateral varicoceles and 
the Veteran's entrance examination shows only a single 
varicocele.  To the extent that any additional varicocele may 
be shown to have manifested during the Veteran's service, the 
Board may not presume that the additional varicocele pre-
existed service.  However, the Board finds that there is no 
evidence of any additional varicocele manifesting during the 
Veteran's service.  Indeed, as noted in the June 2009 VA 
examination addendum, there is no contemporaneous evidence of 
bilateral varicoceles until many decades following 
separation.  There is no pertinent indication of varicoceles 
in the service treatment records other than the notation of a 
single varicocele on the entrance examination report, and a 
corresponding notation on the Veteran's May 1956 service 
separation examination report of a 'small varicocele, left ... 
NCD.'  Significantly, at both entrance and separation from 
service, the pertinent notations show a single non-disabling 
varicocele with no suggestion of any change or aggravation in 
the severity of the varicocele.

Beyond what is discussed above, there is no further medical 
attention or observation, nor any other documented complaints 
concerning varicoceles documented in any service treatment 
records.  This strongly suggests that there was no medically 
significant increase in the severity of the varicocele during 
service.  This also strongly suggests that there was no onset 
of additional varicoceles during service beyond the single 
varicocele that was noted on the Veteran's service entrance 
examination report.  These contemporaneous service treatment 
records are authored by competent medical professionals at 
the beginning and conclusion of the Veteran's service, and 
thus are highly probative in weighing against the claim.  
They are consistent with the conclusion of the June 2009 VA 
examiner, who reviewed all of the pertinent records, that 
there is no evidence of permanent aggravation of the 
varicocele during service.

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for varicoceles on 
either the basis of direct service incurrence or in-service 
aggravation.

The Veteran also advances a secondary theory of entitlement 
for service connection for his bilateral varicoceles, 
alleging that the varicoceles have been caused or permanently 
aggravated by his service-connected left hydrocele. The Board 
notes that the Veteran's spouse, who has some medical 
training as a nurse, endorsed this contention during the 
October 2008 Board hearing.  However, even acknowledging the 
extent to which the Veteran's spouse is competent to address 
a matter of possible medical or anatomical relationships, the 
Board finds that the examiner who authored the October 2009 
addendum (to the January 2009 VA examination report) has 
greater medical expertise than the Veteran's spouse in this 
case.  The Board finds that the VA examiner, shown to be a 
physician, possesses the expertise to most probatively 
determine whether the Veteran's varicoceles are, in fact, 
actually etiologically linked to his service-connected 
hydrocele either through causation or aggravation.  In the 
October 2009 addendum, the VA examiner clearly discussed the 
anatomical nature of a hydrocele and a varicocele to explain 
that the Veteran's varicoceles have no relationship to any 
hydrocele.  The Board finds that the October 2009 VA 
examiner's addendum on this point is highly probative 
evidence weighing against the Veteran's theory of entitlement 
to service connection for varicoceles on a secondary basis.

To the extent that the Veteran's testimony has at times 
suggested an assertion that his bilateral varicoceles may be 
caused or aggravated by other current disabilities for which 
he has sought service-connection in the past, the Board notes 
that service-connection has not been established for any of 
those other disabilities.  Thus, to the extent that service 
connection must be considered for bilateral varicoceles as 
secondary to other non-service-connected disabilities, 
service-connection on this secondary basis is barred as a 
matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board finds that the preponderance of the probative 
weight of the evidence is against every theory of service 
connection for varicoceles presented in this case.  The 
preponderance of the evidence weighs against finding that the 
Veteran's pre-existing varicocele was permanently aggravated 
in severity during service.  The preponderance of the 
evidence weighs against finding that any new varicocele had 
its onset during service.  The preponderance of the evidence 
weighs against finding that any current varicoceles have been 
caused or permanently aggravated by the Veteran's service-
connected hydrocele.

The Board has reviewed the entirety of the evidence of record 
but finds that there is no other evidence of record which 
probatively contradicts the findings presented in the highly 
probative evidence discussed above with regard to the issue 
on appeal.  The Board acknowledges that the Veteran has 
submitted substantial evidence of medical treatment for 
hernia repair and for complaints of testicular pain, but none 
of the information in these records pertinently contradicts 
the conclusions or cited rationales of the VA medical 
opinions discussed above.  The Board also observes that the 
Veteran has submitted general medical literature from the 
Mayo Clinic which lists 'inguinal hernia' as a potential 
complication associated with a hydrocele.  The Board notes, 
however, that this Mayo Clinic information does not address 
varicoceles and does not comment upon the Veteran's case; it 
merely addresses general potential phenomenon in cases at 
large in which inguinal hernias may be linked with 
hydroceles.

The Board acknowledges the Veteran's own contentions with 
regard to his belief that his varicoceles have been 
etiologically related to his service-connected hydrocele or 
to his military service.  As a layperson, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the clinical etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to the claimed disability on appeal.  
However, the Veteran is not competent to establish a 
specialized medical determination such as the specific 
etiology of his bilateral varicoceles.  The Board 
acknowledges the Veteran's testimony regarding the chronicity 
of his varicocele-related discomfort from the time of his 
military service onward; however, the presence of a 
varicocele during service and following service is not in 
controversy in this case.  The Veteran's testimony does not 
meaningfully contradict the indications of the service 
treatment records showing that a non-disabling varicocele was 
present at his entrance to service and a non-disabling 
varicocele was present at separation.  The contemporaneous 
service treatment records are highly probative evidence with 
regard to the nature of the Veteran's varicocele during the 
time of service, and a medically expert VA examiner has 
reviewed the claims file and interviewed the Veteran to 
inform his analysis concluding that there was no causation or 
aggravation of varicoceles during service.  

Furthermore, despite the Veteran's lay contention that his 
service-connected left hydrocele has caused or aggravated his 
bilateral varicoceles, the Board has discussed above that the 
most probative competent medical evidence weighs against such 
a finding; a VA physician has concluded that there is no 
relationship between varicoceles and hydrocele in this case.

Even considering the Veteran's lay testimony with regard to 
the matters it is competent to address, the most probative 
evidence weighs against the claim of entitlement to service 
connection in this case.  Competent medical evidence is 
required to establish an etiological nexus between the 
claimed disability on appeal and the service-connected 
disability the Veteran contends has caused or aggravated it.  
In this case, the Board finds that the preponderance of the 
probative evidence of record weighs against finding any such 
nexus.  Competent medical evidence is required to establish 
an etiological nexus between military service and a currently 
diagnosed disability.  In this case, the Board finds that 
there is no medical evidence of record that suggests any such 
nexus.

In this case, the most competent evidence shows that the 
Veteran's bilateral varicoceles are not caused by nor 
aggravated by the Veteran's service-connected left hydrocele, 
nor have they been otherwise caused or aggravated by the 
Veteran's military service.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral 
varicoceles.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


